ROBERTSON, Justice,
concurring.
I concur in the majority opinion but add the following facts, as shown by the record, to the disposition of appellant’s first point of error. State’s Exhibit No. 5, the penitentiary packet, was offered into evidence to show that appellant had been previously convicted of the offense of unauthorized use of a motor vehicle in the 272nd District Court of Brazos County. The judgment shows that on February 18, 1986, appellant entered a plea of guilty to that offense, a finding of guilt was deferred and appellant was placed on probation for a period of four years under the provisions authorizing deferred adjudication. Thereafter, on March 25, 1988, the state filed a motion to proceed with adjudication. On July 20, 1988, a hearing was held on the motion and the court granted the state’s motion, and assessed appellant’s punishment at confinement for ten years and a fine of $1,000, but the confinement portion of the sentence was suspended and appellant was placed on probation, based upon certain conditions, including intensive supervision.
On February 20, 1989, the state filed a motion to revoke probation and on March 20, 1989, the trial court, after hearing evidence, revoked appellant’s probation finding in detail the following offenses and acts committed by appellant all in violation of the terms of his probation:
(1) on November 23, 1988 the offense of misdemeanor theft;
(2) on December 15, 16 and 17, 1988, the offenses of securing performance of services by deception;
(3) on December 2, 1988, the offense of misdemeanor theft;
(4) on December 7, 1988, the offense of forgery;
(5) on October 17, 1988, the offense of securing performance of services by deception;
(6) failure to pay probation supervisory fees for the months of August, September, October, November and December 1988 and January and February 1989;
(7) failure to pay court costs of $67.00 within 90 days of July 20, 1988;
(8) failure to make restitution payment of $30.00 for the month of February, 1989;
(9) failure to report to the probation officer for specific days (totalling some 11 times) during the months of August 1989 through January 1989.
When the state offered the penitentiary packet into evidence, appellant objected to the judgment revoking probation because all of the grounds, recited above, were “extraneous offensefs] which would be prejudicial to Mr. Labarbera on the issue of punishment” because they “have not been adjudicated,” and therefore “the jury has [no] right to consider [such conduct] on the issue of punishment.” The state then offered to remove from the judgment revoking probation the various factual findings upon which the probation was revoked, but appellant then objected “to altering or replacing or anything, an original document that’s being offered as a certified record.”
*780Under these circumstances, the trial court could not have erred in admitting the certified copy of the judgment. It is clear to me that appellant was only playing games with the judicial system, and he could not have it both ways. The certified copy of the judgment was admissible. The prosecutor offered and the trial judge agreed to delete that portion of the judgment appellant found objectionable, but appellant even objected to that.
Additionally it should be pointed out, however, that three more judgments of conviction against appellant for the offenses of theft were proven at the punishment phase of the trial.
With these additional comments, I concur in the judgment.